—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered December 2, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 5 to 10 years, and otherwise affirmed.
The verdict was not against the weight of the evidence. Issues concerning the reliability of identification testimony were properly placed before the jury and we see no reason to disturb its determination.
*26Defendant’s claim that the court erred in allowing limited testimony from the officers as to the roles played by various individuals in street level drug sales is unpreserved for appellate review (People v Tevaha, 84 NY2d 879) and we decline to review it in the interest of justice. Were we to review this claim, we would find that the brief and limited background testimony was appropriate under the circumstances here, particularly in light of the strenuously asserted defense regarding no recovery of drugs or buy money from the person of defendant.
We find the sentence excessive to the extent indicated. Concur — Ellerin, J. P., Nardelli, Williams and Andrias, JJ.